OPINION — AG — ** ELECTION — CAMPAIGN EXPENDITURES ** IT IS 'NOT' THE DUTY, AS SECRETARY OF THE ELECTION BOARD, TO DECLINE OR REFUSE TO ISSUE A CERTIFICATE OF NOMINATION TO A SUCCESSFUL CANDIDATE " SHOW REPORTS ARE OTHERWISE REGULAR AND IN THE FORM ' PRESCRIBE BY STATE ELECTION BOARD ', AND WHICH ITEMIZE, THAT IS, SEPARATELY FURTHERANCE OF HIS CAMPAIGN, FOR THE SOLE REASON THAT SAID REPORTS DO NOT STATE THE DATES CONTRIBUTIONS OF ' CASH ' OR MONEY WERE RECEIVED BY THE CANDIDATE AND THE NAMES AND ADDRESSES OF THE CONTRIBUTORS. " (CAMPAIGN CONTRIBUTIONS ELECTION, ITEMIZED, REPORT, EXPENDITURES) CITE: 26 Ohio St. 402 [26-402], 26 Ohio St. 413 [26-413] 26 Ohio St. 417 [26-417] (FRED HANSEN)